                 Case 1:19-cr-00227-JLS-MJR Document 129 Filed 06/15/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Western District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


               The United States of America                        )
                             Plaintiff                             )
                                v.                                 )      Case No.   19-cr-227
                      Peter Gerace, Jr.                            )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Peter Gerace, Jr.                                                                                         .


Date:          06/15/2021                                                                Steven M. Cohen, Esq.
                                                                                            Attorney’s signature


                                                                                         Steven M. Cohen, Esq.
                                                                                        Printed name and bar number
                                                                                     2410 N. Forest Road, Suite 301
                                                                                          Amherst, NY 14068


                                                                                                  Address

                                                                                        scohen@hoganwillig.com
                                                                                              E-mail address

                                                                                             (716) 636-7600
                                                                                             Telephone number

                                                                                             (716) 636-7606
                                                                                                 FAX number


            Print                        Save As...                                                                   Reset
